Title: From John Adams to Boston Patriot, 18 May 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, May 18, 1809,
				
				Mr. Hamilton, in his pamphlet, page 28, speaking
of Talleyrand’s dispatches, says, “overtures so circuitous
and informal, through a person who was not the regular
organ of the French government for making them, to a
person who was not the regular organ of the French government for receiving them, &c. were a very inadequate
basis for the institution of a new mission.”Here, again, Mr. Hamilton’s total ignorance or oblivion of the practice of our own government, as well as the
constant usage of other nations in diplomatic proceedings,
appears in all its lustre. In 1784 the Congress of the United States, the then sovereign of our country, issued fifteen commissions, as I remember; if I mistake the number Col. Humphreys can correct me, for he was the
secretary of legation to them all, and possesses, as I suppose, the original parchments, to John Adams, Benjamin
Franklin, and Thomas Jefferson, to form commercial
treaties with all the commercial powers of Europe, and
the Barbary states. Our instructions were to communicate these credentials to the ambassadors of these powers
at Versailles, not to go to those courts. And we did communicate them in this informal and circuitous manner,
and received very civil answers. We were not told, if
Congress wishes any connections with us, commercial or
political, let them send ambassadors directly to our courts.
It is inconsistent with our dignity to receive, or pay any
attention to such indirect, circuitous, and informal overtures.
These indirect and circuitous communications, as Hamilton calls them, are of established usage and daily practice all over the world. Instances of them without number might be quoted. I shall only recite two or three.The Baron de Thulemier, ambassador from Frederick
the great, king of Prussia, whose name and character Mr.
Hamilton affects to admire, wrote me a letter when I was
minister plenipotentiary in Holland, informing me that
he had received the commands of the King, his master,
to make me a visit, and communicate something to me as
minister from the United States of America, and desired
to know at what hour I would receive him. I wrote
him in answer that I would have the honor of receiving
him at twelve o’clock, of the next day, or if he wished
an earlier interview I would call on him, at his hotel, at
any hour he should be pleased to indicate. To this I received no answer, but at the hour I had mentioned, his
excellency appeared at my house, in the habiliments and with the equipage of his ministerial character. He said
that the King his master, had ordered him to visit me and
ask my opinion of a connection and treaty between Prussia
and the U. States of America. What a figure should
I have made, if I had said, this is all circuitous and informal. Your master, if he wishes a connection, commercial or political with America, must send an ambassador
to Philadelphia, and propose it to Congress? Yet Mr.
Hamilton’s doctrine and reasoning would have required
this. The king however would have expected more
sense of propriety, more knowledge of the intercourse of
nations, and a more rational answer from a deputy of one of our savage tribes, or one of the migratory hordes of Africa or Tartary. My answer was, be pleased, sir, to
present my most profound respects to his majesty, and
inform him, that though I have no commission or
instructions to enter into official conferences upon
the subject, I am very sensible of the high honor done
me by this communication, and have no hesitation in
expressing my private opinion, that such a connection
between the United States and his majesty’s dominions
would be highly honorable and advantageous, and I
had no doubt Congress would be unanimous in the
same sentiments. That without loss of time I would
transmit to them an account of this conversation, and had
no doubt they would authorise a minister to treat with
his majesty’s minister. The Baron then said he was farther directed to ask my opinion of a proper basis of a
treaty. I answered, our treaty lately concluded with
Holland would in my opinion, be such a basis.
Congress, when they received this information from
me, did not say, this is all informal and indirect; from
obscure and unauthorised agents; the King of Prussia
must send us an ambassador. Yet I sent them no official
act of the King; no official letter under hand and seal
from his prime minister, as Mr. Murray did to me. All
was mere parole evidence; mere verbal conversation. Yet
Congress immediately sent a commission to Adams,
Franklin, and Jefferson, to treat with the king’s minister.
The king sent a commission to his minister, and a treaty
was negociated, concluded and ratified, which now remains among the archieves and printed documents of our
country, not at all to her disgrace.
The king had previously ordered his ambassador to express to me his entire satisfaction with the interview between his ambassador and me; that he had maturely examined our treaty with Holland, and approved it as a
basis of negociation with him.
Another instance. Mr. Weems, a young gentleman
of liberal education from Virginia or Maryland, went to
England in hopes of obtaining holy orders in the church. He wrote a letter to me, as American minister in Holland,
though he had never seen me, and indeed has never seen
me since, bitterly complaining not only of the stern refusal, but even of the rough treatment he had received from
the English bishops, and even from the great Hurd. He
desired to know if he could receive ordination from the
bishops in Holland. There were no bishops in Holland;
but there were Protestant bishops in Denmark. At the
first meeting of the ambassadors, I asked Mr. De Saint
Saphorin, the ambassador from Denmark, whether an American candidate for the ministry could receive from the
bishops in his country Episcopal ordination; and whether
any oaths, subscriptions or professions of faith, would be
required; and whether the articles of the church of England were sufficiently conformable to the faith of Denmark?
“Mon Dieu! Je n’en sais rien”—My God! said St.t
Saphorin, I know nothing of the matter; but if you desire it, I will soon inform myself. I thanked him, and
should be much obliged to him. In a shorter time than
I could imagine, he came to inform me that he had written our conversation to the prime minister of his court,
who had laid it before the king, who had taken it into
consideration in his council, and had ordered it to be laid
before the convocation, who had unanimously determined
that any American candidate of proper qualifications and
good moral character should at any time receive ordination from any bishop in Denmark, without taking any
oath or professing any other faith, but merely subscribing
the articles of the church of England. He even went so
far as to say that the king, if we desired it, would appoint
a bishop in one of his islands in the West Indies to accommodate American candidates. I wrote this to Mr. Weems,
and it soon procured him a more polite reception from the
English clergy. Indeed it laid the first foundation not
only of Mr. Weems’s ordination, but of the whole system of Episcopacy in the United States.
I also wrote a history of it to Congress, who instead of
reprimanding me, ordered me to transmit their thanks to
the king of Denmark, which I did afterwards, through another indirect and informal channel, that of his ambassador at the court of London.
It seems that neither St. Saphorin, nor his prime minister, nor the king their master, nor his council, nor the
whole convocation of bishops, nor our American congress
were such profound adepts in the law of nations and the
diplomatic intercourse of sovereigns, as Mr. Hamilton.
None of them discovered that it was inconsistent with
their dignity to take notice of any thing less formal and
direct than immediate communications from a resident
ambassador.
Let me add another example. At the instigation of
the Count de Vergennes, the Swedish ambassador at Versailles, had written to his court to know whether it would
be agreeable to them to form a treaty with the United
States. Receiving an answer in the affirmative, he suggested this to Dr. Franklin, who upon this simple verbal
insinuation, wrote an account of it to Congress, who immediately sent him a commission. The King, of Sweden
sent a commission to his ambassador at Versailles. The
treaty was concluded at Paris, and afterwards ratified by
both powers. Yet no ambassador from Sweden to the
United States has ever appeared, and no minister from
the United States has ever gone to Sweden to this day.
				
					John Adams.
				
				